Citation Nr: 0917834	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  02-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension, to include as secondary to the service-
connected headaches.  

2.  Entitlement to service connection for claimed chronic 
epistaxis, to include as secondary to the service-connected 
headaches.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to 
April 1991, March 2003 to September 2005, and from October 
2005 to February 2008.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
rendered by the RO in St. Petersburg, Florida.  The case is 
now under the control of the RO in Roanoke, Virginia.  

In January 2003, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  

The Board previously remanded the case to the RO in July 2003 
and January 2007 for additional development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required her part.  



REMAND

An April 2000 VA neurological examination noted that the 
Veteran had developed recurrent nose bleeds that began when 
she was first found to be hypertensive.  She reported having 
up to two nosebleeds per week that lasted for about one hour.  

The VA examiner noted that the diagnosis included that of 
nosebleeds that had been recurrent and were apparently 
increasing in frequency over the last 2-3 years.  The 
nosebleeds were noted to appear to be related to 
hypertension.  

At her hearing in January 2003, the Veteran testified that 
her hypertension and nosebleeds were secondary to the 
service-connected headaches or were related to an undiagnosed 
illness due to her service in the Persian Gulf.  

A report of an April 2006 VA neurological disorders 
examination shows diagnoses of migraine headaches, 
hypertension and recurrent epistaxis.  This was performed 
during her third period of active service.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition, or when a service-connected 
disorder aggravates another disability (emphasis added).  38 
C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Court has held that the Board may not base a decision on 
its own unsubstantiated medical opinion, but rather may reach 
a medical conclusion only on the basis of independent medical 
evidence or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As noted, during the course of this appeal. the Veteran had 
three separate periods of active service:  One period from 
September 1990 to May 1991 when she deployed to Persian Gulf 
War, and two others from March 2003 to September 2005 and 
from October 2005 to February 2008.  

The Board notes in this regard that the service treatment 
record does not appear to be complete.  For example, while 
some records dated during her third period (October 2005 to 
February 2008) of active service are on file, these records 
do not include either service entrance or separation 
examination reports.  

Likewise, service enlistment and separation examination 
reports relating to the Veteran's first period of active 
service (September 1990 to May 1991), and the service 
entrance examination report for her second period of active 
service (March 2003 to September 2005), have not been 
associated with the claims file.  

Even prior to the enactment of the Veterans Claims Assistance 
Act of 2000, the Court had held that in cases where the 
appellant's service treatment records were unavailable, 
through no fault of the appellant, there was a "heightened 
duty" to assist the appellant in the development of the 
case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-
49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Therefore, an attempt must be made to confirm that all 
available service treatment records, encompassing the 
Veteran's three separate periods of active service, have been 
obtained.  Any postservice treatment records also should be 
obtained.  

In addition, the Board finds that additional VA examinations 
are required in this case.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the National 
Personnel Records Center (NPRC), Records 
Management Center (RMC), or any other 
appropriate facility to request that all 
service treatment records of the 
appellant for her full three periods of 
service which have yet to be associated 
with the claims file be so associated.  

These include, but are not limited to, 
service entrance or separation 
examination reports pertaining to the 
period of service from October 2005 to 
February 2008, the service enlistment and 
separation examination reports relating 
to the Veteran's first period of active 
service (September 1990 to May 1991), and 
the service entrance examination report 
for her second period of active service 
(March 2003 to September 2005).  

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of the RO's attempts to locate 
her medical records as well as any 
further action to be taken.  

2.  The RO should also take appropriate 
steps to obtain copies of all pertinent 
clinical records referable to treatment 
received by the Veteran since service.  
The Veteran should be notified that she 
may submit competent evidence to support 
her claim.  

3.  Then, the RO should arrange for the 
Veteran to be afforded appropriate VA 
examinations to determine the nature and 
likely etiology of the claimed 
hypertension and epistaxis.  The 
examiner(s) should review the claims 
file, including a complete copy of this 
remand (as well as the Board's July 2003 
remand), for the veteran's pertinent 
medical and other history before the 
examination.  All indicated tests and 
studies should be conducted, and all 
findings reported in detail.  

Based on his/her review of the case, the 
VA examiner should opine as to the 
following:

*	Is it shown to be at least as likely 
as not that the Veteran currently 
has a disability manifested by 
hypertension or epistaxis that had 
its clinical onset during any of her 
periods of active service?  
*	
*	Is it shown to be at least as likely 
as not (e.g., a 50 percent or 
greater probability) that the 
Veteran has current disability 
manifested by hypertension or 
chronic epistaxis that is either 
caused or aggravated by her service-
connected headaches?  
*	
*	A complete written rationale for 
each and every opinion offered must 
be provided.  If the examiner(s) is 
only able to theorize or speculate 
as to these matters, this should be 
so stated.  The findings should be 
typed or otherwise recorded in a 
legible manner for review purposes.  
*	
4.  The Veteran is hereby notified that 
it is her responsibility to report for 
any ordered examination to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for the aforementioned 
examination(s), documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  If additional evidence or information 
received triggers a need for further 
development or assistance under VCAA, 
such as providing the Veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
such development must be undertaken by 
VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2008).  

7.  Following completion of all indicated 
development, the RO should readjudicate 
the appealed two issues in light of all 
the evidence of record.  The RO is 
advised that it is to make a 
determination based on the appropriate 
regulations as well as any further 
changes in VCAA, and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




